Citation Nr: 0941782	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for mitral regurgitation, 
status post mitral valve replacement with sick sinus 
syndrome, claimed as "cardiac problems."  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from August 1971 to May 1974.  The appellant also reportedly 
had service in the US Army Reserves and also the Army 
National Guard (unknown state) although confirmation of those 
periods of service is not of record.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of September 2006 from the 
Nashville, Tennessee, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  The record reflects that the 
appellant appeared before the undersigned Acting Veterans Law 
Judge (AVLJ) in July 2009 and proffered testimony.  A 
transcript of that hearing was prepared and has been included 
in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has come before the VA asking that service 
connection be granted for a cardiac disability, to include on 
the basis of aggravation of a pre-existing service condition.  
She has contended that while a cardiac condition may have 
existed prior to her military service, it was her actual 
service that aggravated the pre-existing condition.  She 
believes that as a result of that aggravation, she developed 
a more serious disability that has produced her current 
disorder.  Thus, she asks that VA compensation benefits be 
granted to her.  

The record indicates that in conjunction with her claim, the 
appellant's claims folder was reviewed by a VA doctor.  The 
doctor was asked to express an opinion as to whether the 
appellant's current heart disorder began in or was caused by 
her military service.  The examiner completed his review but 
he was unable to proffer an opinion or even a hypothesis.  
Specifically, the doctor wrote that he could not resolve the 
question before him without speculation.  The final diagnosis 
was not given.  Hence, while the appellant has been afforded 
a VA examination, no examiner has yet opined as to whether 
the cardiac disability is related to her service or that a 
possibly pre-existing heart condition was aggravated by 
service.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  While the 
appellant in this case has already been afforded a VA 
examination, no examiner has yet opined as to whether the 
appellant's current cardiac disorder is related to her 
service or the result of an inservice aggravation of a pre-
existing service condition.  Accordingly, the Board finds 
that there are additional questions that remain to be 
addressed and that a remand for an additional examination and 
opinion is therefore in order.  In this regard, the examiner 
on remand should specifically reconcile the opinion with the 
information given in the January 2008 VA opinion.  

Also, the Board notes that the appellant has asserted that 
she served in the Army National Guard and the US Army 
Reserves.  She stated that she was discharged from the Guard 
on May 1, 1981, and from the Reserves on May 2, 1985.  
Confirmation of this duty by the VA has not occurred.  More 
importantly, the medical treatment records, the enlistment 
medical reports, and the end-of-enlistment physical 
examination records have been obtained/included in the claims 
folder.  Such information is necessary in order to confirm 
that any claimed disability occurred while the appellant was 
in an active-duty status.  If this cannot be determined, then 
service connection may not be able to be granted.  That is, 
eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a service member of active military service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.6 (2009).  As a predicate requirement for a 
grant of VA benefits, a claimant must establish that he or 
she is a "veteran," defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A § 101(2) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.1(d) (2009).  See Selley v. Brown, 6 
Vet. App. 196, 198 (1994).  If the appellant asserts that 
some of the disability she is now seeking VA compensation 
therefor was noted while she was in the US Army Reserves or 
the Army National Guard, then the dates of service must be 
obtained.  Additionally, once they are obtained, a cross-
check must be accomplished with the medical records in order 
to determine whether the claimed disability actually began in 
or was the result of such service.  Those medical records may 
also contain information concerning any possible aggravation 
of a pre-existing condition.  The Board therefore concludes 
that the claims folder may be incomplete and the claim should 
be returned so that further corroborative evidence may be 
obtained.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC is hereby put on notice 
that the appellant served as an enlisted 
person in the US Navy, the US Army 
Reserves, and the Army National Guard 
(state unknown).  As such, her official 
records may be located in many different 
locations and that any requests made 
should reference the appellant's social 
security number, her military service 
number, her duty status, the branch of 
service (USA, USAR, USANG), and both of 
her last names (YONKERS and SCARLETT).

The RO/AMC should attempt to verify, 
through official channels, the 
appellant's periods of service in the US 
Navy, the US Army Reserves, and the Army 
National Guard.  The National Personnel 
Records Center (NPRC) and the United 
States Army Reserve Personnel Center 
(ARPERCEN) should be contacted, if 
necessary, as should any other potential 
storage facilities noted in M21-1, Part 
III, 4.01.

With respect to the appellant's National 
Guard and Reserve records, the RO/AMC 
should contact the Defense Finance and 
Accounting Service (DFAS).  The RO/AMC 
should address its inquiries to DFAS-
CL/PMCAA and/or DFAS Cleveland, Anthony 
J. Celebrezze Federal Building, 1240 East 
9th Street, Cleveland, Ohio 44199-2055.

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

a.  The appellant's period of active duty 
service. 
b.  The appellant's period of inactive 
duty for training service, including the 
specific dates trained. 
c.  The dates in which the appellant was 
paid for inactive duty for training 
service while in the US Army Reserves and 
the Army National Guard.  Copies of the 
appellant's Leave and Earning Statements 
should be obtained and included in the 
claims folder for review. 
d.  If the appellant performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the appellant did not receive 
compensation for her training, but did 
perform said training, the dates of that 
training should be noted.

Additionally, copies of any and all 
personnel records and medical treatment 
records along with the service physicals 
should be requested and included in the 
claims folder.  All records and other 
relevant information are to be made part 
of the claims folder.  If the records 
cannot be obtained, this should be noted 
in the claims folder.

With respect to the appellant's National 
Guard service, the appellant should be 
asked in what state she performed her 
Guard service, and based on her response, 
the Adjutant General of that state should 
be contacted and the appellant's records 
requested from the Adjutant General.  

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO/AMC should inform the appellant of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO/AMC should 
inform the appellant that VA will proceed 
to decide her appeal without these 
records unless she is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

2.  The RO/AMC should once again contact 
the appellant and ask that she identify 
all sources of medical treatment received 
for her cardiac disability from 1974 to 
2000, and from 2006 to the present, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO/AMC should 
specifically obtain the appellant's 
clinical treatment records from the 
doctors who have treated her.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private or non-VA federal treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. § 3.159 
(2009).

3.  Only after all of the appellant's 
medical records and her military records 
have been obtained and included in the 
claims folder, the RO/AMC should arrange 
for the appellant to be examined by two 
cardiologists who have not previously 
examined her.  The claims folder and a 
copy of this remand are to be made 
available to the examiners to review in 
conjunction with the examinations.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  If the examiner 
indicates that he or she did not review 
the claims file, then the examination(s) 
will be determined to be inadequate.

a.  Each examiner is asked to express an 
opinion concerning whether the appellant 
suffers from any type of disabilities of 
the heart, and, if so, the etiology of 
the claimed disorder(s).

b.  Each examiner is requested to state 
whether it is at least as likely as not 
that any such disorder is related to any 
in-service disease or injury or the 
appellant's military service in general.

c.  Each examiner should further opine 
whether any found disability pre-existed 
service, and if so, whether the condition 
was aggravated by the appellant's 
military service.  In other words, if an 
identified disability is found to have 
existed prior to service entrance, the 
examiner should opine whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the disability increased in severity 
beyond its normal progression during 
active service. 

In discussing these answers, each 
examiner must reference the appellant's 
service and post-service medical records.  

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Each examiner should provide supporting 
rationale including any citations or 
literature which supports the examiner's 
opinion.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of each examination be typed and included 
in the claims folder for review.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


